Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/26/2022 has been received; Claims 12-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 16, 18, 19, 21, 23 & 24  are rejected under 35 U.S.C. 103 as being unpatentable over Evans (USPN 2,559,953) in view of Woolcott (US 2005/0114979).
Regarding Claim 12,  Evans discloses a clothing product (Figure 1) including a plurality of mutually detachable garments (7 & 6), wherein the mutually detachable garments are coupled together, when being worn in use (Col. 1, lines 6-9), by employing a coupling arrangement (10 & 14) that is included as an integral part of the plurality of mutually detachable garments (Figure 1), and wherein the coupling arrangement is disposed along or at a region of a human body coinciding with a natural contour of the human body (Figure 1), wherein the coupling arrangement includes an elongated fastener (10 & 14, slide fastener) having a row of mutually- engaging interlocking projections (Figure 1 & 2), wherein the elongated fastener is a primary type of fastener employed for the coupling arrangement (Col. 3, lines 13-24).  Evans does not specifically disclose wherein the coupling arrangement, when in operation, is capable of coupling the plurality of garments together, wherein the garments are of mutually different size designation. However, Woolcott disclose a clothing product (Figures 1-5) including a plurality of mutually detachable garments wherein a coupling arrangement, when in operation, is capable of coupling the plurality of garments together, wherein the garments are of mutually different size designation (Para. 32-33, “irrespective of the size”). It would have been obvious to one of ordinary skill in the art to modify the coupling arrangement so it can be used with different size designations by using a standardized zipper portion, as taught by Woolcott, in order to enable individuals to choose a garment set that is most appropriate for their body shape..

Regarding Claim 14, Evans discloses one or more ends of the elongate fastener is supplemented with a secondary type of fastener (11, 16 & 18, Col. 2, line 53-Col. 3, line 4) which resists the primary type of fastener from detaching sequentially along its length when subjected to lateral pulling forces when the clothing product is in use (the secondary is capable of resisting the primary type of fastener from detaching sequentially along its length when subjected to lateral pulling forces when the clothing product is in use since it keeps the waist and shirt in connection with one another).   
Regarding Claim 16, Evans discloses the secondary type of fastener is implemented as a clip arrangement (Inasmuch as applicant has described clip arrangement, 11, 16 & 18 are a clip arrangement since the loop, 11, and hole, 16, clip onto the button, 18).  
Regarding Claim 18, Evans discloses at least one of the mutually detachable garments is provided with a concealing flap arrangement (12) that hides the coupling arrangement from external view when the clothing product is being worn (Col. 3, lines 20-24).   
Regarding Claim 19, Evans does not specifically disclose the concealing flap arrangement is arranged to flop downwards under an effect of gravity to conceal the coupling arrangement when the clothing product is being worn. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the flap on the top garment instead of the bottom for the purpose of having a waist accent, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 21, Evans discloses the plurality of garments includes a jacket (7, inasmuch as applicant has disclose a jacket, 7 is a jacket) and a skirt (6), wherein the coupling arrangement, when in use, couples the jacket to the skirt (Figure 1-3).  
Regarding Claim 23. Evans discloses the plurality of garments are at least one of: mutually matching colour, mutually matching visual pattern, mutually matching surface texture, mutually matching style, mutually matching material (Col. 1, lines 10-15).  
Regarding claim 24, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Claim 13, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (USPN 2,559,953) in view of Woolcott (US 2005/0114979) in further view of Willingham (US 2017/0325519).
Regarding Claim 13, Evans does not specifically disclose the elongate fastener has elasticity properties to allow for a garment to change size according to the body size of an individual. However, Willingham discloses an elongate fastener (17A & 17B) be able to have elasticity properties (Para. 23, “toothed fabric strops are formed from an elastic material”). It would have been obvious to one of ordinary skill in the art before the effective filing date to include elasticity to the elongate fastener in order to provide comfort, stretch and fit. Therefore the combination of Evans and Willingham disclose allowing for a garment to change size according to the body size of an individual due to including elasticity to the elongate fastener. 
Regarding Claim 15, Evans discloses one or more ends of the elongate fastener is supplemented with a secondary type of fastener (11, 16 & 18, Col. 2, line 53-Col. 3, line 4) which resists the primary type of fastener from detaching sequentially along its length when subjected to lateral pulling forces when the clothing product is in use (the secondary is capable of resisting the primary type of fastener from detaching sequentially along its length when subjected to lateral pulling forces when the clothing product is in use since it keeps the waist and shirt in connection with one another).   
Regarding Claim 17, Evans discloses the secondary type of fastener is implemented as a clip arrangement (Inasmuch as applicant has described clip arrangement, 11, 16 & 18 are a clip arrangement since the loop, 11, and hole, 16, clip onto the button, 18).  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (USPN 2,559,953) in view of Woolcott (US 2005/0114979) in further view of Milner (USPN 7,260,851).
Regarding Claim 22, Evans does not specifically discloses the coupling arrangement is capable of withstanding aquatic washing and/or dry-cleaning process for clothing materials.  However, Milner discloses a fastening portion (139) capable to withstand washing and drying cycles (Col. 4, lines 32-39). It would have been obvious to one of ordinary skill in the art to ensure the coupling arrangement can withstand washing and drying, as taught by Milner, to allow for repetitive wear. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732